DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 2/4/2021. Claims 1, 7, and 16-17 have been amended. Claims 1-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/4/2021 has been entered.

Response to Arguments
	Applicant’s arguments against the prior art rejections and Double Patenting rejections of independent claims 1, 16, and 17 have been fully considered but are moot in light of the new grounds of rejections made in view of Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), in view of the current amendments. Pitigoi-Aron in Fig 16 par. [0106] discloses transmitting a mode command while a serial bus coupled to a bus master device is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting over amended claims 1-4, 7, 13, 15, 16, 19, and 20 of U.S. Patent No. 

See table below:

Current application 
10,892,852
1. A communication device, comprising: 

transmission and reception circuitry configured to perform communication with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; and

control circuitry configured to … detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause the 


2. The communication device according to claim 1, wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5, and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence, the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration, the second duration corresponding to at least a number of bits in the CRC word, and after transmitting an additional clock for the first duration, the predetermined number of bits 

3. The communication device according to claim 2, wherein the control circuitry ignores the data for at least a period during transmission of the additional clock.

4. The communication device according to claim 3, wherein the transmission and reception circuitry transmits the command signal at a timing of a second bit of a preamble of the data transmitted.

5. The communication device according to claim 1, the control circuitry further configured to detect whether acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to 

7. The communication device according to claim 1, wherein the transmission and reception circuitry is able to transmit the data and receive the signal in an SDR mode in which data communication is conducted at a first transfer rate, and at least one HDR mode in which data communication is conducted at a second transfer rate, the second data rate being higher than the first data rate, …



8. The communication device according to claim 7, wherein the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol pure-bus mode, and a ternary symbol legacy- inclusive-bus mode.

9. The communication device according to claim 7, wherein the transmission and reception circuitry transmits a command giving an instruction to exit the at least one HDR mode after the first duration has elapsed.

13. The communication device according to claim 1, wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second 

16. A communication method for a communication device, the method comprising: 
communicating with an external communication device, the communicating including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; … 
… detecting an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble; and in a case where the occurrence of an error is detected, causing the transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to 


17. A communication system, comprising:
 

a first communication device, including: first transmission and reception circuitry configured to perform a first participation in a communication, the first participation including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line, and 

control circuitry configured to detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause the first 


a second communication device, including: 

second transmission and reception circuitry configured to perform a second participation in the communication with the first communication device, the second participation including transmitting and receiving the data via the data signal line and receiving the clock via the clock signal line, 

wherein the second communication device is configured to transmit the first bit sequence to the first communication device.


transmission and reception circuitry 
configured to communicate with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; and

control circuitry configured to … detect an occurrence of an error in the received data by comparing a first bit sequence following a preamble of the received data to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause 


2. The communication device according to claim 1, wherein when the preamble of 
the received data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5, and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence, the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration according to at least a number of bits in the CRC word and after transmitting an additional clock for the first duration, the second predetermined number of bits 

3.  The communication device according to claim 2, wherein the control 
circuitry ignores the received data for at least a period during transmission of the additional clock.

4.  The communication device according to claim 3, wherein the transmission and reception circuitry transmits the command signal at a Liming of a second bit of a preamble of the data transmitted.

1.  … control circuitry configured to detect at least one of an acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to received data by the transmission and reception circuitry, in a 




13.  The communication device according to claim 1, wherein the transmission and reception circuitry is able to transmit the data and receive the acknowledgement signal in a standard data rate (SDR) mode in which data communication is conducted at a first transfer rate, and at least one high data rate (HDR) mode in which data communication is conducted at a second transfer rate, the second transfer rate being higher than the first transfer rate, …

13.  … and the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol 
pure-bus mode, and a ternary symbol legacy-inclusive-bus mode.



15. The communication device according to claim 13, wherein the transmission and reception circuitry transmits a command giving an instruction to restart communication in the at least one HDR mode after the first duration has elapsed.

7.  The communication device according to claim 1, wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second 

20.  A communication method for a communication device, the method comprising: 
communicating with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; 

… detecting an occurrence of an error in received data by the transmission and reception circuitry by comparing a first bit sequence following a preamble of the received data to a second bit sequence 
corresponding to a data type designated by the preamble;  in a case where the 
occurrence of the error is detected, causing the transmission and reception 
circuitry to transmit a clock for a duration corresponding to at least a first 



19.  A communication system, comprising: 

a first communication device, including: first transmission and reception circuitry configured to communicate, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line, and 


control circuitry configured to detect an occurrence of an error in received data by the transmission and reception circuitry by comparing a first bit sequence 
following a preamble of the received data to a second bit sequence corresponding to a data type designated by the preamble, in a case where the 
circuitry to transmit the clock for a duration corresponding to at least a first 
predetermined number of bits following the preamble;

and a second communication device, 
including: 

second transmission and reception circuitry configured to communicate with the first communication device, including transmitting and receiving the data via the data signal line and receiving the clock via the clock signal line, 



wherein the second communication device is configured to transmit the first bit sequence to the first communication device.


	Regarding independent claim 1, and similarly claims 16 and 17, 10,892,852 does not disclose:
	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter, …

	However, Pitigoi-Aron discloses:
	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation, and see par. [0102] – [0104]: the bus master may configure a transceiver for communicating on the serial bus when the serial bus is operated in a high data rate mode of operation on the serial bus), …

	10,892,852 and Pitigoi-Aron are analogous arts, because they are about data communicaiton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of 10,892,852 as described above, with the feature of transmitting a mode command that causes to transition to a high data rate mode of operation, and where operations are performed in the high data rate mode of operation with the motivation to provide improved coexistence of devices coupled to a serial bus by eliminating the occurrence of void messages, as disclosed by Pitigoi-Aron in par. [0006].

	Regarding claim 7, the combination of 10,892,852 and Pitigoi-Aron further discloses:
	… the HDR mode includes the predetermined data rate mode (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 11-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), hereinafter “Yanagisawa”, in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), and further in view of Miller et al. (20050172199, pub. Aug. 4, 2005), hereinafter “Miller”.

Regarding intendent claim 1, Yanagisawa discloses:
A communication device (see Yanagisawa, Fig 1, par. [0070]: data detector 1), comprising: 
transmission and reception circuitry configured to perform a communication with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line (see Yanagisawa, Fig 1, par. [0070]: Each flip-flop 101a to 101i receives the first ten bits of input data Data (hereinafter, the first ten bits of input data Data are referred to as input data Dx) and outputs previously stored input data Dx in response to a clock. The error-pattern determining section 104 outputs a data detection signal); and 
control circuitry configured to … detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence (see Yanagisawa, par. [0085]: The preamble <B>; match detecting section 103b compares bit values Dx1[0:9] of the received input data Dx1 with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103b.  The preamble <B>; match detecting section 103b outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0087]: The flip-flop 101h receives the input data Dx1 from the flip-flop 101i in response to a clock.  The preamble <B>; match detecting section 103a compares the bit values Dx1[0:9] of the input data Dx1 received from the flip-flop 101i with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103a.  The preamble <B>; match detecting section 103a outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0089]: the error-pattern determining section 104 determines whether or not an output value pattern of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b matches any error pattern stored in the error-pattern determining section 104.  The output value pattern is a pattern represented by the respective output values (ten output values) of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b.  The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104) …
… in a case where the occurrence of the error is detected, cause the transmission and reception circuitry to transmit the clock via the clock signal line for a first duration corresponding to at least a predetermined number of bits following the preamble (see Yanagisawa, Fig 2, par. [0089]: The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104, and see par. [0090]: an apparatus of the subsequent stage produces a data period signal which is held at "1" for the same period as the period L of the information data Dmain based on the data detection signal, as shown in FIG. 2.  As a result, the period of the information data Dmain can be accurately extracted from the input data Data).

Yanagisawa does not disclose:
… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter, …
… corresponding to a data type designated by the preamble, and …


	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation, and see par. [0102] – [0104]: the bus master may configure a transceiver for communicating on the serial bus when the serial bus is operated in a high data rate mode of operation on the serial bus), …

Yanagisawa and Pitigoi-Aron are analogous arts, because they are about data communicaiton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa as described above, with the feature of transmitting a mode command that causes to transition to a high data rate mode of operation, and where operations are performed in the high data rate mode of operation with the motivation to provide improved coexistence of devices coupled to a serial bus by eliminating the occurrence of void messages, as disclosed by Pitigoi-Aron in par. [0006].

The combination of Yanagisawa and Pitigoi-Aron does not disclose:
… corresponding to a data type designated by the preamble, and …

However, Miller discloses:
corresponding to a data type designated by the preamble (see Miller, Fig 6a, par. [0101]: a data segment structure for dynamic variable length error detection for data segments 304.  When a data segment 304 is sent on the network 142, the sending network node 140 sends a known preamble 600 which tells the receiving network node 141 where the data segment 304 begins. Different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC). The receiving network node 141 looks in the segment data 601 at the segment length field 203 to determine where the end of the segment data 601 is and where the variable length error correcting field 602 starts.  Based on the preamble 600, a 10 or 30 bit variable length error correcting field 602 is performed to validate the segment data 601), and …

Yanagisawa, Pitigoi-Aron, and Miller are analogous arts, because they are data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa and Pitigoi-Aron as described above, with the feature of a data segment structure for dynamic variable length error detection for data segments 304, then a data segment 304 is sent on the network 142, the sending network node 140 sends a known preamble 600 which tells the receiving network node 141 where the data segment 304 begins., in which different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC), where the receiving network node 141 looks in the segment data 601 at the segment length field 203 to determine where the end of the segment data 601 is and where the 

Regarding claim 2, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5 (see Miller, Fig 6a, par. [0101]: Different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC). The preamble 600 indicates that a 30 bit variable length error correcting field 602 will follow the segment data 601), and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence (see Miller, par. [0101]: Based on the preamble 600, a 10 or 30 bit variable length error correcting field 602 is performed to validate the segment data 601), the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration, the second duration corresponding to at least a number of bits in the CRC word, and after transmitting  an additional clock for the first duration, the predetermined number of bits corresponding to a difference between the number of bits in the CRC word and a number of bits in the data (see Miller, Fig 6b, par. [0102]: The dynamic error detection encoder 651 keeps a count of Cyclic Redundancy Check (CRC) errors 652 form received data segments 304.  This network condition, along with other network conditions such as parity errors, forward error correction errors, and the like are used to select different error detection mechanisms.  Based on these errors, the system can dynamically change the type and/or amount of error detection using the error detection control 653 that is used on segment data 1 654, and see Fig 4c, par. [0097]: The process checks the data segment error detection mechanism (CRC) 302 in test 471.  If the data segment error detection mechanism (CRC) 302 is bad 471, the statistics are updated 472, the data segment 304 is dropped 473, and the process completes 483.  Otherwise, if the data segment error detection mechanism (CRC) 302 is good in test 471, the process flows to test 474.  If in test 474 the segment version 204 is correct the process flows to test 475.  Otherwise the process flows to step 480.  If test 475 has a bad sequence in the segment number 207, the process flows to step 480.  Otherwise, the process continues to test 476.  If test 476 detects a packet encryption error in the data segment 304 which is based on the encryption field 206, the process flows to step 480.  Otherwise, the process continues to test 477.  If a buffer for storing the data segment 304 is available in test 477, the process goes to step 478.  Otherwise, the process goes to step 480.  Step 480 is used for all error conditions that are detected within the data segment 304.  There may be more errors like these in the future that need to be checked for.  In step 480, a negative acknowledgement segment 303 is sent with the appropriate error code in the acknowledgement field 401 indicating the type of error that occurred).

Regarding claim 3, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the control circuitry ignores the data for at least a period during transmission of the additional clock (see Miller, Fig 4c, par. [0097]: The process begins with the reception 470 of a data segment 304.  The process checks the data segment error detection mechanism (CRC) 302 in test 471.  If the data segment error detection mechanism (CRC) 302 is bad 471, the statistics are updated 472, the data segment 304 is dropped 473, and the process completes 483.  Otherwise, if the data segment error detection mechanism (CRC) 302 is good in test 471, the process flows to test 474. If a buffer for storing the data segment 304 is available in test 477, the process goes to step 478.  Otherwise, the process goes to step 480. In step 480, a negative acknowledgement segment 303 is sent with the appropriate error code in the acknowledgement field 401 indicating the type of error that occurred).

Regarding claim 4, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the transmission and reception circuitry transmits the command signal at a timing of a second bit of a preamble of the data transmitted (see Miller, Fig 6a, par. [0101]: the preamble 600 is 40 bits in length, and see par. [0102]: The receiving network node 141 passes the segment data 654 and error detection 1 662 and preamble 1 656 to the dynamic error detection decoder 665.  The preamble mux 669 detects which preamble 656 is being used, strips off preamble 1 656, and sends segment data 1 654 with error detection 1 662 to error detection mechanism 1 667).

Regarding claim 5, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses the control circuitry further configured to detect whether an acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to receiving the data transmitted from the transmission and reception circuitry, wherein in a case where the absence of an acknowledgement signal is detected, the control20 circuitry causes the transmission and reception circuitry to transmit a command signal after ignoring a predetermined number of bits following the absence of an acknowledgement signal (see Miller, Fig 4c, par. [0097]: Step 480 is used for all error conditions that are detected within the data segment 304.  There may be more errors like these in the future that need to be checked for.  In step 480, a negative acknowledgement segment 303 is sent with the appropriate error code in the acknowledgement field 401 indicating the type of error that occurred. The statistics are updated 481, the data segment 304 is dropped 482, and the process completes 483).

Regarding claim 7, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the transmission and reception circuitry is able to transmit the data and receive the signal in an SDR mode in which data communication is conducted at a first transfer rate, and at least one HDR mode in which data communication is conducted at a second transfer rate, the second data rate being higher than the first data rate (see Pitigoi-Aron, par. [0105]: the high data rate mode of operation is compliant with an I3C high data rate mode of operation and the low data rate mode of operation is compliant with an I3C SDR mode of operation), and the HDR mode includes the predetermined data rate mode (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation).

Regarding claim 8, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol pure-bus mode, and a ternary symbol legacy- inclusive-bus mode (see Pitigoi-Aron, par. [0062]: The data payload can be transferred using one of several available data transfer protocols, including Single Data Rate (SDR) protocol, a High Data Rate (HDR) protocol, and variants of the HDR protocol including HDR at Double Data Rate, HDR using Ternary Symbols Legacy (HDR-TSL) and HDR using Ternary Symbols Pure (HDR-TSP)).

Regarding claim 11, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the transmission and reception circuitry conducts communication via a data signal line configured to transmit serial data sequentially one bit at a time (see Miller, Fig 6b, par. [0102]: The data segment 304 which comprises (662 and 654) along with preamble 1 656 are sent from the sending network node 140 across the network 142 to the receiving network node 141), and a clock signal line configured to transmit a serial clock of a predetermined frequency (see Yanagisawa, Fig 1, par. [0070]: Each flip-flop 101a to 101i receives the first ten bits of input data Data (hereinafter, the first ten bits of input data Data are referred to as input data Dx) and outputs previously stored input data Dx in response to a clock).

Regarding claim 12, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the transmission and reception circuitry drives the data signal line from a bit immediately after receiving a cyclic redundancy check (CRC) word transmitted by the external communication device driving the data21 signal line (see Miller, Fig 6b, par. [0102]: Segment data 1 654 is sent to the send segment mux 655 which directs segment data 1 654 to the error detection mechanism selected by error detection control 653. In the preferred embodiment this is a CRC, but can be other error detection mechanisms such as a checksum, parity, and the like.  Segment data 1 654 is multiplexed together in error detection 1 mux 660 with error detection 1662 and preamble 1 656 to create the data segment 304 which is 662 and 654 together and associated preamble 656 for sending. The data segment 304 which comprises (662 and 654) along with preamble 1 656 are sent from the sending network node 140 across the network 142 to the receiving network node 141.  The receiving network node 141 passes the segment data 654 and error detection 1 662 and preamble 1 656 to the dynamic error detection decoder 665.  The preamble mux 669 detects which preamble 656 is being used, strips off preamble 1 656, and sends segment data 1 654 with error detection 1 662 to error detection mechanism 1 667).

wherein the transmission and reception circuitry conducts communication in conformity with the Improved Inter-Integrated Circuit (I3C) standard (see Pitigoi-Aron, par. [0105]: the high data rate mode of operation is compliant with an I3C high data rate mode of operation and the low data rate mode of operation is compliant with an I3C SDR mode of operation).

Regarding independent claim 16, Yanagisawa discloses:
A communication method for a communication device (see Yanagisawa, Fig 1, par. [0070]: data detector 1), the method comprising: 
communicating with an external communication device, the communication including transmitting and receiving via a data signal line and transmitting a clock via a clock signal line (see Yanagisawa, Fig 1, par. [0070]: Each flip-flop 101a to 101i receives the first ten bits of input data Data (hereinafter, the first ten bits of input data Data are referred to as input data Dx) and outputs previously stored input data Dx in response to a clock. The error-pattern determining section 104 outputs a data detection signal); …
… detecting an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence (see Yanagisawa, par. [0085]: The preamble <B>; match detecting section 103b compares bit values Dx1[0:9] of the received input data Dx1 with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103b.  The preamble <B>; match detecting section 103b outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0087]: The flip-flop 101h receives the input data Dx1 from the flip-flop 101i in response to a clock.  The preamble <B>; match detecting section 103a compares the bit values Dx1[0:9] of the input data Dx1 received from the flip-flop 101i with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103a.  The preamble <B>; match detecting section 103a outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0089]: the error-pattern determining section 104 determines whether or not an output value pattern of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b matches any error pattern stored in the error-pattern determining section 104.  The output value pattern is a pattern represented by the respective output values (ten output values) of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b.  The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104) … 
… in a case where the occurrence of an error is detected, causing the transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to at least a predetermined number of bits following a preamble (see Yanagisawa, Fig 2, par. [0089]: The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104, and see par. [0090]: an apparatus of the subsequent stage produces a data period signal which is held at "1" for the same period as the period L of the information data Dmain based on the data detection signal, as shown in FIG. 2.  As a result, the period of the information data Dmain can be accurately extracted from the input data Data).

Yanagisawa does not explicitly disclose:
… transmitting a command giving an instruction to enter a predetermined data rate mode; thereafter, …
… corresponding to a data type designated by the preamble, and …

However, Pitigoi-Aron discloses:
	… transmitting a command giving an instruction to enter a predetermined data rate mode; thereafter (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation, and see par. [0102] – [0104]: the bus master may configure a transceiver for communicating on the serial bus when the serial bus is operated in a high data rate mode of operation on the serial bus), …

Yanagisawa and Pitigoi-Aron are analogous arts, because they are about data communicaiton. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa as described above, with the feature of transmitting a mode command that causes to 

The combination of Yanagisawa and Pitigoi-Aron does not disclose:
… corresponding to a data type designated by the preamble, and …

However, Miller discloses:
… corresponding to a data type designated by the preamble (see Miller, Fig 6a, par. [0101]: a data segment structure for dynamic variable length error detection for data segments 304.  When a data segment 304 is sent on the network 142, the sending network node 140 sends a known preamble 600 which tells the receiving network node 141 where the data segment 304 begins. Different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC). The receiving network node 141 looks in the segment data 601 at the segment length field 203 to determine where the end of the segment data 601 is and where the variable length error correcting field 602 starts.  Based on the preamble 600, a 10 or 30 bit variable length error correcting field 602 is performed to validate the segment data 601), and …

Yanagisawa, Pitigoi-Aron, and Miller are analogous arts, because they are data communication. It would have been obvious to one of ordinary skill in the art before the 

Regarding independent claim 17, Yanagisawa discloses:
A communication system (see Yanagisawa, Fig 1, par. [0070]: data detector 1), comprising: 
a first communication device, including: 
first transmission and reception circuitry configured to perform a first participation in a communication, the first participation including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line (see Yanagisawa, Fig 1, par. [0070]: flip-flop 101a utputs previously stored input data Dx in response to a clock. The preamble <B>; match detecting section 103b outputs a match detection signal (i.e., outputs "1") if the bit values of the first ten bits of input data Data (i.e., the bit values of input data Dx) match a preamble <B>; match pattern stored in the preamble <B>; match detecting section 103b), and 
control circuitry configured to … detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence (see Yanagisawa, par. [0085]: The preamble <B>; match detecting section 103b compares bit values Dx1[0:9] of the received input data Dx1 with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103b.  The preamble <B>; match detecting section 103b outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0087]: The flip-flop 101h receives the input data Dx1 from the flip-flop 101i in response to a clock.  The preamble <B>; match detecting section 103a compares the bit values Dx1[0:9] of the input data Dx1 received from the flip-flop 101i with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103a.  The preamble <B>; match detecting section 103a outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0089]: the error-pattern determining section 104 determines whether or not an output value pattern of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b matches any error pattern stored in the error-pattern determining section 104.  The output value pattern is a pattern represented by the respective output values (ten output values) of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b.  The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104) … in a case where the occurrence of the error is detected, cause the first transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to at least a predetermined number of bits following the preamble (see Yanagisawa, Fig 2, par. [0089]: The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104, and see par. [0090]: an apparatus of the subsequent stage produces a data period signal which is held at "1" for the same period as the period L of the information data Dmain based on the data detection signal, as shown in FIG. 2.  As a result, the period of the information data Dmain can be accurately extracted from the input data Data); and 
a second communication device, including: 
second transmission and reception circuitry configured to perform a second participation in the communication with the first communication device, the second participation including transmitting and receiving the data via the data signal line and receiving the clock via 22the clock signal line (see Yanagisawa, Fig 1, par. [0070]: Each flip-flop 101a to 101i receives the first ten bits of input data Data (hereinafter, the first ten bits of input data Data are referred to as input data Dx) and outputs previously stored input data Dx in response to a clock), 
wherein the second communication device is configured to transmit the first bit sequence to the first communication device (see Yanagisawa, par. [0070]: Each preamble <A>; match detecting section 102a to 102h outputs a match detection signal (i.e., outputs "1") if the bit values of input data Dx from a corresponding one of the flip-flops 101a to 101i match a preamble <A>; match pattern stored in that preamble <A> match detecting section).

Yanagisawa does not explicitly disclose:
… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter, …
… corresponding to a data type designated by the preamble, and …

However, Pitigoi-Aron discloses:
	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation, and see par. [0102] – [0104]: the bus master may configure a transceiver for communicating on the serial bus when the serial bus is operated in a high data rate mode of operation on the serial bus), …

Yanagisawa and Pitigoi-Aron are analogous arts, because they are about data communicaiton. It would have been obvious to one of ordinary skill in the art before the 

The combination of Yanagisawa and Pitigoi-Aron does not disclose:
… corresponding to a data type designated by the preamble, and …

However, Miller discloses:
… corresponding to a data type designated by the preamble (see Miller, Fig 6a, par. [0101]: a data segment structure for dynamic variable length error detection for data segments 304.  When a data segment 304 is sent on the network 142, the sending network node 140 sends a known preamble 600 which tells the receiving network node 141 where the data segment 304 begins. Different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC). The receiving network node 141 looks in the segment data 601 at the segment length field 203 to determine where the end of the segment data 601 is and where the variable length error correcting field 602 starts.  Based on the preamble 600, a 10 or 30 bit variable length error correcting field 602 is performed to validate the segment data 601), and …



Regarding claim 18, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5 (see Miller, Fig 6a, par. [0101]: Different preambles 600 indicate the size of the variable length error correction field 602 which in the present preferred embodiment is cyclic redundancy check (CRC). The preamble 600 indicates that a 30 bit variable length error correcting field 602 will follow the segment data 601), and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence (see Miller, par. [0101]: Based on the preamble 600, a 10 or 30 bit variable length error correcting field 602 is performed to validate the segment data 601), the transmission and reception circuitry transmits a command signal after transmitting the clock for the first duration, the first duration corresponding to at least a number of bits in the CRC word and an additional clock for a second duration, the second duration corresponding to a difference between the number of bits in the CRC word and a number of bits in the data (see Miller, Fig 6b, par. [0102]: The dynamic error detection encoder 651 keeps a count of Cyclic Redundancy Check (CRC) errors 652 form received data segments 304.  This network condition, along with other network conditions such as parity errors, forward error correction errors, and the like are used to select different error detection mechanisms.  Based on these errors, the system can dynamically change the type and/or amount of error detection using the error detection control 653 that is used on segment data 1 654, and see Fig 4c, par. [0097]: The process checks the data segment error detection mechanism (CRC) 302 in test 471.  If the data segment error detection mechanism (CRC) 302 is bad 471, the statistics are updated 472, the data segment 304 is dropped 473, and the process completes 483.  Otherwise, if the data segment error detection mechanism (CRC) 302 is good in test 471, the process flows to test 474.  If in test 474 the segment version 204 is correct the process flows to test 475.  Otherwise the process flows to step 480.  If test 475 has a bad sequence in the segment number 207, the process flows to step 480.  Otherwise, the process continues to test 476.  If test 476 detects a packet encryption error in the data segment 304 which is based on the encryption field 206, the process flows to step 480.  Otherwise, the process continues to test 477.  If a buffer for storing the data segment 304 is available in test 477, the process goes to step 478.  Otherwise, the process goes to step 480.  Step 480 is used for all error conditions that are detected within the data segment 304.  There may be more errors like these in the future that need to be checked for.  In step 480, a negative acknowledgement segment 303 is sent with the appropriate error code in the acknowledgement field 401 indicating the type of error that occurred).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), further in view of Miller (20050172199, pub. Aug. 4, 2005), and further in view of Naritomi et al. (20080229169, pub. Sep. 18, 2008), hereinafter “Naritomi”.

Regarding claim 6, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein a first parity bit and a second parity bit of a parity are included in the data and the error detection circuitry treats the first parity bit as even parity and the second parity bit as odd parity, and detects the occurrence of an error by conducting a parity check on the data received from the external communication device.

However, Naritomi discloses wherein a first parity bit and a second parity bit of a parity are included in the data and the error detection circuitry treats the first parity bit as even parity and the second parity bit as odd parity, and detects the occurrence of an error by conducting a parity check on the data received from the external communication device (see Naritomi, par. [0069]: Program data with even parity is written to the memory region RAM0, which is an actual data region.  In a reading operation, the even parity checker 8 checks for a parity error of the program data.  Also, backup data with odd parity is written to the memory region RAM3, which is a copy region.  The odd parity checker 13 detects the backup data stored in the memory region RAM3 during the reading operation).

Yanagisawa, Pitigoi-Aron, Miller, and Naritomi are analogous arts, because they are about error detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which program data with even parity is written to the memory region RAM0, which is an actual data region, and in a reading operation, the even parity checker 8 checks for a parity error of the program data, where also, backup data with odd parity is written to the memory region RAM3, which is a copy region, and the odd parity checker 13 detects the backup data stored in .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), further in view of Miller (20050172199, pub. Aug. 4, 2005), and further in view of Majmundar et al. (20150146552, pub. May 28, 2015), hereinafter “Majmundar”.

Regarding claim 9, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 7 above.

The combination of Yanagisawa and Miller does not disclose wherein the transmission and reception circuitry transmits a command giving an instruction to exit the at least one HDR mode after the first duration has elapsed.

However, Majumdar discloses wherein the transmission and reception circuitry transmits a command giving an instruction to exit the at least one HDR mode after the first duration has elapsed (see Majmundar, Fig 4, par. [0046]: The effective transfer rate may be determined based on a playback rate of the media content.  For example, the effective transfer rate may be higher for high definition media content than for standard definition media content. In some embodiments, the effective transfer rate may be higher than the playback rate of the media content.  When the effective transfer rate is higher than the playback rate, the effective transfer rate may be near in value to the playback rate to avoid a large amount of wasted data in the event the user stops playback of the media content before an end of the media content).

Yanagisawa, Pitigoi-Aron, Miller, and Majmundar are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which effective transfer rate may be determined based on a playback rate of the media content, where the effective transfer rate may be higher for high definition media content than for standard definition media content as disclosed by Majmundar, with the motivation that media content may be streamed to a communication device at a particular effective transfer rate, as disclosed by Majmundar in par. [0045].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), further in view of Miller (20050172199, pub. Aug. 4, 2005), and further in view of Lendaro (20040036808, pub. Feb. 26, 2004), hereinafter “Lendaro”.

Regarding claim 10, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection claim 7 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein the transmission and reception circuitry transmits a command giving an instruction to restart communication in the at least one HDR mode after the first duration has elapsed.

However, Lendaro discloses wherein the transmission and reception circuitry transmits a command giving an instruction to restart communication in the at least one HDR mode after the first duration has elapsed (see Lendaro, par. [0039]: auxiliary ICs 52, 54, and 56 can sequentially load data from memory 58 at a high data transfer rate such as 400 kHz.  In the present LCOS system, each one of Auxiliary ICs 52, 54, and 56 load the data from EEPROM 58 in sequential fashion.  That is, when the reset signal is received from main micro 42, a designated one of the auxiliary ICs begins transferring data from EEPROM 48 at the required rate, i.e., 400 kHz).

Yanagisawa, Pitigoi-Aron, Miller, Majmundar, and Lendaro are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which auxiliary ICs 52, 54, and 56 can sequentially load data from memory 58 at a high data transfer rate such as 400 kHz.  In the present LCOS system, each one of Auxiliary ICs 52, 54, and 56 load the data from EEPROM 58 in sequential fashion, and when the .

	Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), further in view of Miller (20050172199, pub. Aug. 4, 2005), and further in view of Noguchi et al. (20160188429, filed Mar. 3, 2016), hereinafter “Noguchi”.

Regarding claim 13, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

However, Noguchi discloses wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence (see Noguchi, par. [0032]: The predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11.  More specifically, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits.  By setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and see par. [0057]: If it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11).

Yanagisawa, Pitigoi-Aron, Miller, and Noguchi are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which a predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits, by setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and if it is determined that there are no matches in Step S21, the ECC error detector 10 detects 

Regarding claim 19, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 17 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

However, Noguchi discloses wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence (see Noguchi, par. [0032]: The predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11.  More specifically, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits.  By setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and see par. [0057]: If it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11).

Yanagisawa, Pitigoi-Aron, Miller, and Noguchi are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which a predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits, by setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and if it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11 as disclosed by Noguchi, with the motivation to achieve high-speed accessing, as disclosed by Noguchi in par. [0067].
s 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagisawa (20050206542, pub. Sep. 22, 2005), in view of Pitgoi-Aron (20170255588, effective filing date Mar. 7, 2016), further in view of Miller (20050172199, pub. Aug. 4, 2005), and further in view of Bader et al. (20030161354, pub. Aug. 28, 2003), hereinafter “Bader”.

Regarding claim 14, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein the control circuitry is configured to infer that the error has occurred due to the occurance of a 1-bit error in a first bit of the preamble.

However, Bader discloses wherein the control circuitry is configured to infer that the error has occurred due to the occurance of a 1-bit error in a first bit of the preamble (see Bader, par. [0078]: provides a protection against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer).



Regarding claim 20, the combination of Yanagisawa, Pitigoi-Aron, and Miller discloses all the claimed limitations as set forth in the rejection of claim 17 above.

The combination of Yanagisawa, Pitigoi-Aron, and Miller does not disclose wherein the control circuitry is configured to infer that the error has occurred due to the occurrence of a 1-bit error in a first bit of the preamble.

However, Bader discloses wherein the control circuitry is configured to infer that the error has occurred due to the occurrence of a 1-bit error in a first bit of the preamble (see Bader, par. [0078]: provides a protection against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer).

Yanagisawa, Pitigoi-Aron, Miller, and Bader are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron, and Miller, with the feature in which a protection is provided against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer as disclosed by Bader, with the motivation to allow greater dynamic range control of the digital mix, as disclosed by Bader in par. [0019].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kulkarni (20130138879, pub. May 30, 2013) discloses enabling dual edge operation of a buffer coupled to a non-volatile memory array during a high data rate transfer of data with the non-volatile memory array.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAZZAD HOSSAIN/Examiner, Art Unit 2111